 

IN THE UNITED STATES DISTRICT COURT _—OLT 2:5: 2018
FOR THE DISTRICT OF MONTANA Clerk, U.S District Court
MISSOULA DIVISION District Of Montana
LANICA LATRICE RAY,
CV 19-125-M-DLC-KLD
Plaintiff,
VS. ORDER
DEPARTMENT OF CHILD SUPPORT
SERVICES, ORANGE COUNTY,
CALIFORNIA,
Defendant.

 

 

Before the Court is the Order and Findings and Recommendations of United
States Magistrate Judge Kathleen L. DeSoto. (Doc. 6.) Ray, a pro se plaintiff
proceeding in forma pauperis, filed her complaint with the Court on July 30, 2019.
(Doc. 2). On October 4, 2019, Judge DeSoto recommended that the Court dismiss
the complaint for failure to state a claim. (/d. at3.) Because she failed to timely
object, Ray waived her right to de novo review of the record. 28 U.S.C. §
636(b)(1)(C). Absent objection, the Court reviews the Magistrate Judge’s
findings and recommendations for clear error. United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149
(1985). Clear error is “significantly deferential” and exists if the Court is left with
a “definite and firm conviction that a mistake has been committed.” United
States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

Following its review of Judge DeSoto’s Findings and Recommendations
(Doc. 6), the Court finds no clear error in her conclusion that Ray’s Complaint
(Doc. 2) should be dismissed for failure to state a claim. While “{a] document
filed pro se is to be liberally construed, and a pro se complaint, however, inartfully
pleaded, must be held to less stringent standards than formal pleadings drafted by
lawyers,” the Court agrees with Judge DeSoto’s conclusion that Ray’s complaint,
liberally construed, does not suggest any claim might exist. See Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation
omitted). Although Ray enumerates various constitutional Amendments (see
Doc. 2 at 13-14), the Court fails to see how they bear on her factual allegations.
Furthermore, the Court cannot appoint Ray an attorney “for al] review” of
“possible” civil rights violations she may plead against Defendant, which appears
to be the relief she seeks. (Doc. 2 at 6.)

Accordingly, reviewing Judge DeSoto’s Findings and Recommendations for
clear error and finding none, IT IS ORDERED that:

(1) Judge DeSoto’s Findings and Recommendations (Doc. 6) is

-2-
ADOPTED IN FULL, and this matter is DISMISSED for failure to state a claim.

(2) The Clerk of Court is directed to close this matter and enter judgment
in favor of Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure.

(3) The Clerk of Court is directed to have the docket reflect that the Court
CERTIFIES, pursuant to Rule 24(a)(3)(A), Fed. R. App. Proc., that any appeal of
this decision would not be taken in good faith. No reasonable jurist could
conclude that an appeal would have merit. The record makes plain that the
Complaint lacks arguable substance in law or fact.

DATED this 26M day of October, 2019.

thee ait

Dana L. Christensen, Chief Judge
United States District Court
